Motion and cross motion for renewal granted and, upon renewal, ordering paragraph and memorandum of memorandum and order entered July 3, 2002 (296 AD2d 827) are amended by providing that the order appealed from is modified on the law by granting those parts of defendants’ motions seeking summary judgment dismissing the Labor Law § 241 (6) cause of action and dismissing that cause of action (see Nagel v D & R Realty Corp., 99 NY2d 98) and as modified the order is affirmed with costs to plaintiff. Present — Pigott, Jr., P.J., Kehoe, Gorski, Lawton and Hayes, JJ.